Case 4:18-cv-00474-ALM Document 791 Filed 08/06/20 Page 1 of 10 PageID #: 56094




                                 United States District Court
                                         EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

     INNOVATION SCIENCES, LLC                               §
                                                            §
     v.                                                     §     Civil Action No. 4:18-CV-00476
                                                            §     Judge Mazzant
     HTC CORPORATION                                        §
                                                                  LEAD CASE
                                                            §


     INNOVATION SCIENCES, LLC                               §
                                                            §
     v.                                                     §     Civil Action No. 4:19-CV-00752
                                                            §     Judge Mazzant
     HTC CORPORATION                                        §
                                                                  CONSOLIDATED
                                                            §


     HTC CORPORATION, HTC AMERICA                           §
     INC                                                    §
                                                            §     Civil Action No. 4:20-CV-00180
     v.                                                     §     Judge Mazzant
                                                            §
                                                                  CONSOLIDATED
     INNOVATION SCIENCES, LLC                               §


                                MEMORANDUM OPINION AND ORDER

          Pending before the Court is Plaintiff Innovation Sciences, LLC’s Motion to Sanction HTC

 Corporation (Dkt. #405). 1 Having reviewed the motion and the relevant pleadings, the Court finds

 that the motion should be denied.

                                                 BACKGROUND

          This is a patent infringement suit brought by Plaintiff Innovation Sciences, LLC against

 Defendant HTC (Dkt. #1 at p. 1). The patent infringement allegations include the ’798 Patent



 1
   Though this case has since been consolidated as indicated in the case caption, docket citations in this Order relating
 to Plaintiff’s Motion to Sanction HTC Corporation (Dkt. #405) refer to the original docket for this case, Innovation
 Sciences, LLC v. Amazon, INC., et al., 4:18-CV-00474-ALM.
Case 4:18-cv-00474-ALM Document 791 Filed 08/06/20 Page 2 of 10 PageID #: 56095



 Family, including U.S. Patent Nos. 9,942,798 (“the ’798 Patent”), 9,912,983 (“the ’983 Patent”),

 and U.S. Patent No. 9,729,918 (“the ’918 Patent”) (Dkt. #1).

        On February 21, 2020, Plaintiff filed its Motion to Sanction HTC Corporation (Dkt. #405).

 Defendant responded on March 16, 2020 (Dkt. #518). Plaintiff filed its reply on April 3, 2020;

 Defendant filed its sur-reply on April 10, 2020 (Dkt. #607; Dkt. #639).

        Plaintiff alleges that Defendant’s failure to timely produce documents throughout the

 discovery phase of this lawsuit warrants sanctions. Relevant to resolving this dispute are: (1) the

 Order Governing Proceedings (Dkt. #10), which outlines the parties’ obligations for Mandatory

 Disclosures; (2) the case’s original Scheduling Order (Dkt. #38), which lists the deadline for the

 parties’ discovery obligations; (3) the Federal Rules of Civil Procedure; and (4) this District’s

 Local and Patent Rules. Plaintiff argues that Defendant’s willful failure to timely conduct

 discovery pursuant to these documents and rules has prejudiced Plaintiff, so Plaintiff asks for the

 following sanctions:

        1. [T]hat neither [Defendant] nor its experts may rely upon any document not
        produced by April 17, 2019;
        2. [T]hat neither [Defendant] nor its experts may rely upon the five license
        agreements or the financial schedule [Defendant] produced in January 2020; and
        3. [T]o the extent that the Court rules that the Pixel 2, Exodus 1 and 5G Hub are
        part of the current action, that the HTC U11 products be treated as representative
        of the Pixel 2, Exodus 1, and 5G Hub products for purposes of infringement.
 (Dkt. #405 at p. 2)

        Plaintiff also requests that the Court issue an order compensating Plaintiff for the costs

 incurred in preparing and filing this motion (Dkt. #405 p. 2).

                                      LEGAL STANDARD

        Federal Rule of Civil Procedure 37 authorizes the Court to issue sanctions for a party’s

 failure to comply with discovery orders. See Fed. R. Civ. P. 37(b)(2)(A), (C). “Rule 37 sanctions

 must be applied diligently both ‘to penalize those whose conduct may be deemed to warrant such

                                                  2
Case 4:18-cv-00474-ALM Document 791 Filed 08/06/20 Page 3 of 10 PageID #: 56096



 a sanction, [and] to deter those who might be tempted to such conduct in the absence of such a

 deterrent.” Roadway Express, Inc. v. Piper, 447 U.S. 752, 763–64 (1980) (alteration in original)

 (citation omitted). Further, “[the] decision to sanction a litigant pursuant to [Rule] 37 is one that

 is not unique to patent law”; regional circuit law applies to the dispute. ClearValue, Inc. v. Pearl

 Polymers, Inc., 560 F.3d 1291, 1304 (Fed. Cir. 2009).

        Under Fifth Circuit law, sanctions under Rule 37 must be just and fair. See Chilcutt v. U.S.,

 4 F.3d 1313, 1321 (5th Cir. 1993). “The sanctions available under Rule 37 are flexible, and the

 Court has the authority to apply them in varied forms, depending on the facts of each case. ‘Rule

 37 only requires the sanction the Court imposes hold the scales of justice even.’” Imperium IP

 Holdings (Cayman), Ltd. v. Samsung Elecs. Co., Ltd., 259 F. Supp. 3d 530, 552 (E.D. Tex. 2017)

 (quoting Guidry v. Cont’l Oil Co., 640 F.2d 523, 533 (5th Cir. 1981)), aff’d in part, rev’d in part

 on other grounds by 757 F. App’x 974 (Fed. Cir. 2019), cert. denied, 140 S. Ct. 242 (2019).

        “To impose sanctions against a party, a court must make a specific finding that the party

 acted in bad faith.” Tech Pharmacy Servs., LLC v. Alixa RX LLC, No. 4:15-CV-00766-ALM, 2017

 WL 3394118 at *3 (E.D. Tex. Aug. 7, 2017) (citations omitted); see also United States v. $49,000

 Currency, 330 F.3d 371, 376 (5th Cir. 2001) (holding that the penalized party’s discovery

 misconduct must be willful to support sanctions).

                                            ANALYSIS

   I.   Plaintiff Has Not Sufficiently Shown That Defendant Acted in Bad Faith

        Plaintiff accuses Defendant of impermissibly withholding information, offering three

 arguments in support of its position for sanctions: (1) Defendant willfully violated its mandatory

 disclosure obligations; (2) Defendant intentionally withheld requested discoverable documents;

 and (3) Defendant’s litigation strategy was designed to disturb Plaintiff’s trial-preparation efforts



                                                  3
Case 4:18-cv-00474-ALM Document 791 Filed 08/06/20 Page 4 of 10 PageID #: 56097



 by intentionally withholding relevant and discoverable information. But “[t]he imposition of

 sanctions using inherent powers must be accompanied by a specific finding of bad faith.” Goldin

 v. Barthlow, 166 F.3d 710, 722 (5th Cir. 1999); Tech Pharmacy, 2017 WL 3394118 at *3. Plaintiff

 does not establish this necessary showing. Therefore, sanctions are improper.

        This case’s original Scheduling Order set April 11, 2019 as the day that all P. R. 3-4

 document production and Mandatory Disclosures were to be served and disclosed (Dkt. #38). The

 parties agreed to extend this deadline to April 17, 2019—the Court granted the parties’ request

 (Dkt. #103). Under these obligations, Defendant was required to produce or make available for

 inspection “[s]ource code . . . schematics . . . or other documentation sufficient to show the

 operation of any aspects or elements in the Accused Instrumentality” identified in Plaintiff’s

 P. R. 3-1(c) chart. P. R. 3-3(a). These obligations also required the parties to serve damages-

 related disclosures (Dkt. #103 at p. 7). The Court made clear in its April 12, 2019 telephone

 conference with the parties that each party was expected to complete its Mandatory Disclosures

 by the April 17, 2019 deadline. The Court also clarified that the parties would be “sanctioned if

 [they] wait[ed] [to disclose] until August 14th” (Dkt. #103 at p. 7).

        The Fifth Circuit has upheld findings of bad faith for vexatious conduct that consciously,

 deliberately, and willfully disobeyed a district court’s discovery orders. See e.g. F.D.I.C. v.

 Conner, 20 F.3d 1376, 1382–83 (5th Cir. 1994). Absent evidence of a non-movant’s willfulness

 or deliberately vexatious misconduct, the Court is less inclined to impose sanctions. See Tech

 Pharmacy, 2017 WL 3394118 at *3. For example: This Court has found that evidence of a

 defendant–expert’s failure to include a key element to an experiment during discovery fell short

 of meeting establishing bad faith. Id. at *3. Essentially, a party’s negligence does not warrant




                                                  4
Case 4:18-cv-00474-ALM Document 791 Filed 08/06/20 Page 5 of 10 PageID #: 56098



 sanctions; a showing that the party acted in bad faith does. See id. Here, Plaintiff’s allegations do

 not persuade the Court that Defendant’s discovery misconduct amounts to bad faith.

          Plaintiff received multiple documents that it argues should have been disclosed by the April

 17 deadline but were untimely produced. Specifically, Plaintiff argues that it untimely discovered:

 (1) Defendant’s Qualcomm specifications and FCC technical documents; (2) the existence of

 devices which incorporate technology substantially similar to the Accused Instrumentalities; and

 (3) documents relevant to Plaintiff’s damages, including five license agreements that Defendant

 made with third parties. Plaintiff argues that these late disclosures were no mistake; Defendant

 deliberately and willfully failed to timely honor its discovery obligations. 2 Defendant refutes,

 proffering that it complied with all local patent rules and timely produced the requested documents

 when made reasonably aware. Additionally, Defendant argues that Plaintiff’s arguments are

 unfounded and mischaracterize the case’s discovery history.

          Plaintiff’s argument that Defendant acted in bad faith with respect to disclosing its

 Qualcomm specifications and FCC technical filings rests on two grounds. First, Plaintiff presents

 the hardship it suffered while obtaining the documents, sometimes receiving them after months of

 repeated requests. Second, Plaintiff asserts that Defendant should have reasonably known about

 the relevant documents because they were appropriately requested with adequate specificity.

 Neither ground, however, convinces the Court that Defendant acted in bad faith.

          With regard to Plaintiff’s first argument, Plaintiff represents that Defendant produced the

 documents only after Plaintiff identified them with exacting specificity, which took over five



 2
   In arguing that Defendant should have substantially completed its document production, Plaintiff misinterprets the
 Scheduling Order. As the Court made clear, April 17, 2019 was the deadline for each of the parties to substantially
 fulfill their Mandatory Disclosures obligations. The Scheduling Order lists August 14, 2019 as a “catchall deadline
 for provision of all remaining [disclosures],” by which the parties were expected to fully complete or to supplement
 their Mandatory Disclosures (Dkt. #38 at p. 2). It was if the parties withheld their Mandatory Disclosures until August
 14 that the Court noted sanctions would be appropriate (Dkt. #103 at p. 7).

                                                           5
Case 4:18-cv-00474-ALM Document 791 Filed 08/06/20 Page 6 of 10 PageID #: 56099



 months. Waiting over five months for Defendant to produce these documents, Plaintiff argues,

 prejudiced its preparation for trial. Yet Plaintiff does not offer additional evidence that would

 show Defendant’s resistance to Plaintiff’s requests was the result of bad faith. Absent further

 showing, Plaintiff cannot meet its burden of proving that Defendant’s failure to produce the

 Qualcomm specifications and FCC filings amounted to bad faith. The same reasoning rings true

 with the Defendant’s late disclosure of substantially similar products and license agreements. 3

          Plaintiff’s second point is similarly unhelpful.                  Rather than provide evidence of

 Defendant’s deliberate, willful, or vexatious violation of the Court’s orders, Plaintiff argues that

 Defendant’s conduct amounted to a deviation from a reasonable standard of diligence, an argument

 more attuned to a finding of negligence than bad faith. See Tech Pharmacy, 2017 WL 3394118

 at *3. Simply, Plaintiff has not convinced the Court of how Defendant’s failure to disclose

 documents amounts to Defendant’s bad faith.

          Next, Plaintiff postulates that Defendant’s discovery strategy includes manipulative tactics

 orchestrated to prejudice Plaintiff’s diligent trial preparation. Plaintiff’s accusations are serious—



 3
   Plaintiff asks the Court to treat the HTC U11 device as representative of the later-discovered Pixel 2, Exodus 1, and
 5G Hub products (collectively, “Second Accused Products”), to the extent that they were part of the current action as
 a sanction for Defendant’s misconduct. Relatedly, the Court denied Defendant’s Rule 12(b)(6) Motion to Dismiss for
 Improper Claim Splitting and Circumvention of Local Patent Rules, which preserved a second patent infringement
 action regarding the Second Accused Products. Innovation Sciences, LLC v. HTC Corp., 2020 WL 2320056
 (E.D. Tex. May 11, 2020) (“HTC II”). In denying Defendant’s motion in HTC II, the Court found that Defendant did
 not adequately show how the Second Accused Products were “essentially the same” as the Accused Products in the
 current action for claim-splitting purposes. Id. at *2.

 Here, the essence of Plaintiff’s argument assumes that, regardless of how the Court ruled on Defendant’s Rule 12(b)(6)
 motion in HTC II, Defendant acted in bad faith simply because it did not produce documentation related to the Second
 Accused Products as part of its mandatory disclosures. This argument is misguided. The parties do not dispute that
 Plaintiff specifically requested the information and that the information could broadly be construed as “relevant to a
 party’s claims or defenses.” LOCAL RULE CV-26(d). But in allowing HTC II to continue, the Court found that
 “Defendant [had] not carried its burden of showing that Plaintiff has impermissibly split its claims,” dooming
 Defendant’s claim-preclusion argument. It stands to reason that Defendant’s late production of documents related to
 the Second Accused Products—standing alone—does not amount to bad faith when the Court found that Plaintiffs
 could bring an entirely separate lawsuit against the Second Accused Products without running afoul of the doctrine of
 res judicata.


                                                           6
Case 4:18-cv-00474-ALM Document 791 Filed 08/06/20 Page 7 of 10 PageID #: 56100



 the Court certainly does not condone poorly timed, uncooperative discovery. Yet Plaintiff’s

 conclusory conjecture cannot by itself establish the validity of its allegations. The Court declines

 to accept Plaintiff’s conjecture and finds that Plaintiff has not made the necessary showing of bad

 faith to warrant sanctions.

  II.   Sanctions Are Not Appropriate in the Interest of Fairness and Justice

        Having concluded that Plaintiff has not shown that any discovery violations were the result

 of Defendant’s bad faith, the Court finds that sanctions are improper. But even had Plaintiff made

 a more convincing bad-faith argument, the Court finds that sanctions are also improper in the

 interest of fairness and justice. Chilcutt, 4 F.3d at 1319–21 (citations omitted) (holding that the

 goals of Rule 37 are achieved when sanctions are considered in light of justice and fairness).

        Plaintiff asserts that Defendant’s discovery conduct warrants sanctions because Defendant

 should have reasonably known to produce the information that Plaintiff untimely received. In

 response, Defendant argues that Plaintiff’s arguments are unfounded because Plaintiff engaged in

 practically the same misconduct. Additionally, Defendant argues that its discovery shortcomings

 are not sanctionable, especially since expansive discovery is commonplace in complex patent

 infringement suits like this one. After reviewing each party’s arguments, the Court is not

 convinced by either party’s claimed diligence throughout discovery. So, the interests of fairness

 and justice do not warrant granting Plaintiff’s request for sanctions.

        First, Plaintiff has not demonstrated its diligence throughout the discovery process.

 Second, Plaintiff has not shown how it has suffered substantial prejudice as a result of Defendant’s

 late disclosure. Third, Plaintiff has not met its burden of convincing the Court how the sanctions




                                                  7
Case 4:18-cv-00474-ALM Document 791 Filed 08/06/20 Page 8 of 10 PageID #: 56101



 it requests are just and would deter similarly-situated parties from engaging in the same discovery

 misconduct.

          The Court is more likely to impose sanctions when a movant can demonstrate how

 sanctions would balance the scales of justice. See Imperium, 259 F. Supp. 3d at 552. When a

 movant is itself at fault for the same or similar misconduct it charges against a non-movant, the

 movant’s basis for sanctions is weakened. See id.; see also Packet Intel., LLC v. Netscout Sys.

 Inc., No. 2:16-CV-00230-JRG (Dkt. #98 at p. 59) (declining to impose sanctions where “neither

 side has completely clean hands in th[e] situation.”). Plaintiff is certainly correct in alleging that

 its own discovery failures do not absolve Defendant’s. However, sanctions against one party while

 another opposing party is likely at fault for the same misconduct would tip the scales of justice in

 favor of the party who accuses the other first. Therefore, the Court finds it unfair and unjust to

 entertain Plaintiff’s sanctions request.

          Second, Plaintiff has not shown the Court that it continues to suffer from prejudice as a

 result of Defendant’s conduct. In its briefing, Plaintiff mentions its continually unsuccessful

 correspondences with opposing counsel regarding Defendant Qualcomm’s specifications

 documents and FCC filings, yet Plaintiff fails to present any action that it took with the Court to

 successfully receive the sought-after information; and in fact, Plaintiff ultimately received the

 information with enough time to supplement its case to the Court. 4 Plaintiff also argues that

 Defendant’s late disclosure of license agreements and damages-related documents barred Plaintiff

 from formulating accurate damages estimates. Plaintiff requested the information at the case’s

 outset and did not receive the material until after Plaintiff served its expert report on damages.

 Such an egregious failure, Plaintiff argues, caused Plaintiff to suffer immense prejudice, especially


 4
  As a practical matter, the Court is more inclined to find sanctions fair and just when a party has exhausted its resources
 with the Court in an effort to resolve a discovery dispute.

                                                             8
Case 4:18-cv-00474-ALM Document 791 Filed 08/06/20 Page 9 of 10 PageID #: 56102



 since Defendant’s damages report cited to one of the five late-produced license agreements.

 Plaintiff does not offer any further evidence as to how it continues to suffer from Defendant’s

 untimely disclosure. Instead, Plaintiff establishes Defendant’s wrongdoing and proceeds to

 recommend retributive sanctions against Defendant. In sum, Plaintiff has not sufficiently met its

 burden of showing how it continues to suffer from prejudice as a result of Defendant’s discovery

 misconduct.

         Lastly, the Court finds that Plaintiff’s proposed sanctions are inappropriate in light of Rule

 37’s purpose to resolve outstanding prejudices and to deter future similarly situated parties.

 Plaintiff correctly points out that the Court should consider sanctions, in part, as a means of

 deterring future similarly situated parties. Still, other considerations may outweigh the deterrent

 purpose that sanction would serve. C.f. $49,000 Currency, 330 F.3d at 376 (citations omitted).

 Rule 37 calls upon Courts to impose sanctions to the extent that the scales of justice are kept even.

 See Guidry, 640 F.2d at 533. For example, while precluding parties from relying on certain

 evidence would have a deterrent effect on future similarly-situated parties, the Court is not

 persuaded that precluding Defendant from relying on documents produced after April 17, 2019 is

 narrowly tailored to deter future misconduct while balancing any existing prejudices. 5 Sanctioning

 one party’s conduct while an opposing party likely committed similar misconduct, such as not




 5
   As mentioned above, see supra note 3, Plaintiff has requested that the Court consider treating the HTC U11 as
 representative of the Accused Products in HTC II as a sanction. The Court declines to do so. Adverse treatment of
 potentially case-dispositive issues is unwarranted where prejudice is unfounded. See Topalian v. Ehrman,
 3 F.3d 931, 937 (holding that any sanction should be the least severe necessary to carry out the purpose of the rule
 under which the sanction was imposed); see also Personal Audio, LLC v. Apple, Inc., 2011 WL 6148587 at *2
 (E.D. Tex. 2011).


                                                          9
    Case 4:18-cv-00474-ALM Document 791 Filed 08/06/20 Page 10 of 10 PageID #: 56103



     fulfilling all its disclosures obligations, perpetuates prejudices and frustrates Rule 37’s deterrent

     purpose. C.f. Packet Intel., No. 2:16-CV-00230-JRG (Dkt. #98 at p. 59).

              Having concluded that: (1) Plaintiff has not established that Defendant’s conduct amounted

     to bad faith; and (2) sanctions would be improper in the interests of fairness and justice, Plaintiff’s

.    request for sanctions is denied. 6

                                                      CONCLUSION

              It is therefore ORDERED that Innovation Sciences’ Motion to Sanction HTC Corporation

     (Dkt. #405) is hereby DENIED.

            SIGNED this 6th day of August, 2020.




                                                  ___________________________________
                                                  AMOS L. MAZZANT
                                                  UNITED STATES DISTRICT JUDGE




     6
       Both parties requested that the Court impose costs on the other side for the time and effort each has taken in briefing
     this issue. But neither party explained why the Court should do so under the facts of this case and under the law. The
     Court will not consider this insufficiently briefed argument. See Mendoza v. A&A Landscape & Irrigation, LP, No.
     4:12-CV-562, 2013 WL 12403556, at *2 (E.D. Tex. Nov. 26, 2013) (“It is not the obligation of the Court to make
     arguments on [the parties’] behalf, and find legal precedent to support those arguments, especially in light of the fact
     that [the parties] had ample time to brief the Court.”).


                                                               10
